Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered June 18, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Ferdinand, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s claim that the Supreme Court erred in denying his motion to reopen the pretrial suppression hearing is, in part, unpreserved for appellate review. The defendant’s motion, made during the trial, was to reopen only the Huntley hearing (see People v Huntley, 15 NY2d 72 [1965]), and was based on the defense' counsel’s contention that he had recently learned of certain new evidence pertaining to the circumstances of the defendant’s arrest which warranted the suppression of the defendant’s statements (see People v Hatchett, 225 AD2d 634 [1996]). In any event, the Supreme Court providently exercised its discretion in denying the defendant’s motion to reopen the *691suppression hearing, as the defendant is presumed to have knowledge of the evidence relating to the circumstances of his arrest (see People v Hankins, 265 AD2d 572 [1999]; People v Jordan, 231 AD2d 646, 647 [1996]) and the defense counsel did not adequately explain why the motion could not have been made sooner (see People v Anderson, 201 AD2d 658, 659 [1994]). Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.